internal_revenue_service department of the treasury number release date index number 468a washington dc person to contact telephone number refer reply to cc psi 6-plr-117681-99 date date legend taxpayer parent plant plant district commission a commission b state company company company company company law a b plr-117681-99 c d e f g h i j this letter responds to your request dated date that we rule on certain tax consequences under sec_468a of the internal_revenue_code of the transfer of the plants in the context of a tax-free reorganization intended to qualify under sec_368 and sec_355 as set forth below you have requested rulings regarding the tax consequences to the taxpayer and its qualified nuclear decommissioning funds the taxpayer has represented the following facts and information relating to the ruling_request the taxpayer owns and operates electric generation plants and a distribution network to carry power to industrial and retail customers in the state the taxpayer is under the regulatory jurisdiction of commission a and commission b the taxpayer is a wholly-owned subsidiary of the parent and files its tax_return under the jurisdiction of the district_director of the district the taxpayer owns a percent of the plants plant commenced commercial operation in b the operating license for plant is scheduled to expire in c plant commenced commercial operation in d the operating license for plant is scheduled to expire in e the taxpayer formed a qualified nuclear decommissioning fund for each plant under a_trust agreement dated f and has pursuant to approved schedules of ruling amounts made contributions to the qualified nuclear decommissioning funds in g the state enacted law effective on h pursuant to law commission a approved inclusion of nuclear decommissioning costs in stranded costs to be recovered by means of a non-bypassable transmission and distribution charge called a j plr-117681-99 in i commission a approved the taxpayer’s comprehensive restructuring proposal as part of this restructuring the taxpayer will contribute all of its tangible and intangible_property related to the generation and marketing of electric energy to company company will change its name to company company will operate its business through three subsidiaries a generation holding_company company which through several subsidiaries will own the taxpayer’s generating assets including the plants owned by a nuclearco subsidiary a marketing company company which will include the taxpayer’s existing wholesale energy marketing business and a project development and international holdings subsidiary company as part of the restructuring taxpayer will transfer the ownership of the plants and associated qualified and nonqualified decommissioning funds to nuclearco the nrc license will be transferred to nuclearco and nuclearco will assume the decommissioning liability the taxpayer will continue to collect decommissioning expenses through the non-bypassable transmission and distribution charge and will transfer the funds collected to nuclearco through contained in power purchase agreements between the taxpayer company and nuclearco the taxpayer has proposed the following language be included by commission a in a clarifying order requested ruling neither the taxpayer nuclearco nor the qualified nuclear decommissioning funds will recognize any gain_or_loss or otherwise take into account any income_or_deduction into account by reason of the transfer of the taxpayer’s qualified nuclear decommissioning trust funds to nuclearco’s qualified nuclear plr-117681-99 decommissioning trust funds the nuclearco’s qualified nuclear decommissioning funds will have a basis in the assets held equal to the basis of such assets in the taxpayer’s qualified nuclear decommissioning funds immediately prior to the transfer sec_468a provides that a taxpayer may elect to deduct payments made to a nuclear decommissioning reserve fund the qualified nuclear decommissioning fund sec_468a limits the annual deduction of the electing taxpayer to the lesser_of the ruling_amount or the amount of decommissioning costs included in the electing taxpayer’s cost of service for ratemaking purposes for the taxable_year sec_468a provides that the ruling_amount means the amount determined by the service to be necessary to a fund that portion of the nuclear decommissioning cost with respect to the nuclear power plant that bears the same ratio to the total nuclear decommissioning costs with respect to such nuclear power plant as the period for which the fund is in effect bears to the estimated_useful_life of the nuclear power plant and b prevent any excessive funding of such costs or the funding of such costs at a rate more rapid than level_funding under sec_1_468a-2 of the income_tax regulations decommissioning costs are included in a taxpayer's cost of service for a taxable_year to the extent such costs are directly or indirectly charged to customers of the taxpayer by reason of electric energy consumed during the taxable_year or otherwise required to be included in the taxpayer's income under sec_88 and the corresponding regulations sec_1_88-1 provides that decommissioning costs directly or indirectly charged to customers of the taxpayer include all decommissioning costs that consumers are liable to pay by reason of electric energy furnished by the taxpayer during the taxable_year whether payable to the taxpayer a_trust state government or other entity sec_468a provides that the rate_of_tax on the income of a qualified nuclear decommissioning fund is percent sec_468a provides in pertinent part that the assets in a qualified nuclear decommissioning fund shall be used exclusively for satisfying the liability of any taxpayer contributing to the qualified nuclear decommissioning fund sec_1_468a-1 of the federal_income_tax regulations provides that an eligible_taxpayer is a taxpayer that possesses a qualifying interest in a nuclear power plant sec_1_468a-1 provides that a qualifying interest is a direct ownership_interest or a leasehold interest meeting certain additional requirements sec_1_468a-1 provides in part that a nuclear power plant is any nuclear power reactor that is used predominantly in the trade_or_business of the furnishing or sale of electric energy if the rates for such furnishing or sale have been established or approved by a plr-117681-99 public_utility commission sec_1_468a-5 sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified nuclear decommissioning fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law an electing taxpayer can establish and maintain only one qualified nuclear decommissioning fund for each nuclear power plant sec_1 468a- c i provides that if at any time during the taxable_year a nuclear decommissioning fund does not satisfy the requirements of sec_1_468a-5 the service may disqualify all or a portion of the fund as of the date that the fund does not satisfy the requirements sec_1_468a-5 provides that if a qualified nuclear decommissioning fund is disqualified the fair_market_value with certain adjustments of the assets in the fund is deemed to be distributed to the electing taxpayer and included in that taxpayer’s gross_income for the taxable_year sec_1_468a-6 generally provides rules for the transfer of an interest in a nuclear power plant and transfer of the qualified nuclear decommissioning fund where after the transfer the transferee is an eligible_taxpayer under sec_1_468a-6 the service may treat any disposition of an interest in a nuclear power plant occurring after date as satisfying the requirements of the regulations if the service determines that such treatment is necessary or appropriate to carry out the purposes of sec_468a upon approval by commission a of the language proposed by the taxpayer to be included in a clarifying order the service will generally treat these transfers as dispositions qualifying under the general provisions of sec_1_468a-6 this determination is expressly contingent upon the taxpayer receiving such order as delineated above specifically this clarifying order will enable the service to treat these transfers as decommissioning costs that are directly or indirectly charged to customers of nuclearco by reason of electric energy furnished by nuclearco within the meaning of sec_88 and sec_468a and the corresponding regulations thus assuming the foregoing condition is satisfied under sec_1_468a-6 the taxpayer’s funds will not be disqualified upon the transfer of the plants and the funds to nuclearco sec_1_468a-6 provides that neither a transferor of an interest in a nuclear power plant nor the transferor’s fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of a sale_or_other_disposition accordingly neither the taxpayer nor its qualified funds will recognize gain_or_loss or otherwise take into account any income_or_deduction upon the transfer of the qualified nuclear decommissioning funds to nuclearco sec_1_468a-6 provides that transfers to which sec_1_468a-6 apply do not affect basis thus the qualified funds in the hands of nuclearco will have a plr-117681-99 basis in their assets equal to the basis in their assets prior to the transfer from the taxpayer requested ruling following the transfer of the plant and nuclear decommissioning funds to nuclearco nuclearco will be treated as the eligible_taxpayer and the electing taxpayer with respect to the nuclearco qualified nuclear decommissioning funds and therefore nuclearco may make deductible contributions to its qualified nuclear decommissioning funds consisting of decommissioning costs collected by the taxpayer and paid to company and then paid to nuclearco sec_1_468a-1 defines an eligible_taxpayer as any taxpayer that possesses a qualifying interest in a nuclear power plant sec_1_468a-1 defines a qualifying interest to include a direct ownership_interest pursuant to sec_1_468a-2 an eligible_taxpayer that elects the application of sec_468a is an electing taxpayer sec_1_468a-6 provides rules for the determination of a schedule of ruling amounts for a transferee of a nuclear power plant sec_468a limits the deductible contribution to the lesser_of the ruling_amount or the nuclear decommissioning costs allocable to the fund which is included in a taxpayer’s cost of service for ratemaking purposes for the taxable_year fundamental to making a deductible contribution to a qualified nuclear decommissioning fund pursuant to a schedule of ruling amounts under sec_468a are four requirements first a taxpayer must be an eligible_taxpayer second a taxpayer must be liable for the decommissioning of the nuclear power plant third a taxpayer must have decommissioning costs included in its cost of service for ratemaking purposes for the year for which the deductible contribution is made fourth a taxpayer must request and receive a schedule of ruling amounts from the service based on the information submitted by the taxpayer nuclearco clearly satisfies the requirements for being an eligible_taxpayer under sec_1_468a-1 and an electing taxpayer under sec_1_468a-2 in addition as part of the restructuring plan approved by commission a and the nrc the liability to decommission the plants has been transferred to nuclearco upon receipt from commission a of the clarifying order set forth above nuclearco will have satisfied the requirement of having decommissioning costs included in its cost of service for ratemaking purposes for the year for which the deductible contribution is made nuclearco may rely on the provisions of sec_1_468a-6 for a determination of the ruling_amount in the year of transfer pursuant to sec_1_468a-6 nuclearco must request a revised schedule of ruling amounts for any_tax year subsequent to the tax_year in which the plants are transferred finally sec_468a limits the deductible contribution to the lesser_of the ruling_amount or the nuclear decommissioning costs allocable to the fund which is included in a taxpayer’s cost of service for ratemaking purposes for the taxable_year plr-117681-99 the rulings expressed herein are expressly conditioned on the clarifying order remaining in effect and on the continued direct or indirect ownership and control of nuclearco by the taxpayer except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above in particular no opinion is expressed or implied concerning whether the j is includible in the gross_income of and deductible by any entity other than nuclearco this letter_ruling is directed only to the taxpayer that requested it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with the powers of attorney we are sending a copy of this ruling to your authorized representative we are also sending a copy of this letter_ruling to the district_director of district sincerely charles b ramsey chief branch office of associate chief_counsel passthroughs and special industries
